EXHIBIT 10.22
GUARANTY
Date May 24, 2011
 
Advance Financial Corporation
4151 Ashford Dunwoody Road
Suite 275
Atlanta, Georgia 30319
 
Gentlemen:


For value received, and in order to induce you now or hereafter to enter into
with One Up Innovations, Inc. , with offices located at 2745 Bankers Industrial
Drive, Atlanta, Georgia 30360, (hereafter together with its successors and
assigns called "Obligor") any agreement with regard to the assignment
from  Obligor of any accounts receivable or to purchase or take by assignment
any accounts receivable or other evidences of indebtedness owing  by Obligor, or
to make loans, advances or otherwise extend credit to Obligor, any or all of the
foregoing  being to the direct interest and advantage of the undersigned, the
undersigned, jointly and severally if more than one, hereby absolutely,
irrevocably and unconditionally guarantees to you the continuing  performance
and the full and prompt payment at maturity, whether by acceleration or
otherwise, of any and all indebtedness and/or obligations of Obligor owing to
you pursuant to the various agreements evidencing financial arrangements
between  Obligor and you (all of the various agreements between you and Obligor
are hereinafter collectively referred as the “Agreement”) arising out of any
such agreement or document, accounts receivable or other evidence of
indebtedness owing  by Obligor, extension of credit, loans, and all other
obligations of Obligor to you, however and whenever incurred  or evidenced  by
your records, the accuracy of which records is hereby expressly stipulated to be
conclusive upon the undersigned or undersigneds if more than one (and if more
than one hereinafter collectively referred to as "undersigned"); provided,
however, that immediately upon the insolvency or dissolution of Obligor or the
undersigned, appointment of a receiver for the assets of Obligor or the
undersigned, filing by or against Obligor or the undersigned of any proceeding
under the Federal Bankruptcy Code, as  amended, assignment for the benefit of
creditors by Obligor or the undersigned, breach or default by Obligor as to any
term of any Agreement, or attachment or levy against or filing of a tax lien
against any of the assets of Obligor or the undersigned, all obligations of
Obligor to you shall be deemed to be immediately due and payable for purposes of
this agreement regardless of whether matured or unmatured at such time.  The
term “indebtedness” and “obligations” (hereinafter referred to collectively as
the “Obligations”) are used herein in their most comprehensive sense and include
any and all advances, debts, obligations and liabilities of Obligor, heretofore,
now or hereafter made, incurred or created, whether voluntarily or involuntarily
and however arising whether or not due, absolute or contingent, liquidated or
unliquidated, determined or undetermined, whether recovery upon such
indebtedness hereafter becomes barred by any stature of limitations, discharged
in bankruptcy or such indebtedness may be or hereafter becomes otherwise
unenforceable, and includes Obligor’s prompt , full and faithful performance,
observance and discharge of each and every term, condition, agreement,
representation, warranty, undertaking and provision to be performed by Obligor
arising or resulting from loans, advances and extensions of credit made by you
to Obligor relating and pursuant to the Agreement.


The undersigned waives notice of creation of any of the Obligations, notice of
non-payment or default by Obligor under any of the Obligations or any Agreement
now or hereafter existing, presentment, demand, notice of dishonor, protest,
and  any other notices whatsoever, and agrees that no modification of any of the
Obligations, and that no waiver, extension, renewal, restatement, extension,
replacement, supplement, indulgence, settlement, compromise, or failure to
exercise due diligence in collection, for any period or periods whether or not
longer than the original period or any surrender, substitution  or release of
Obligor or any other person directly or indirectly liable for any of the
Obligations or any collateral or security given by Obligor to the undersigned,
or any other person, shall release the undersigned from any of the indebtedness
then accrued or thereafter to accrue to this agreement or any part hereof.  The
undersigned waives the right to require you to take action against Obligor as
provided for in O.C.G.A. 10-7-23 and 10-7-2.  The undersigned further consents
to and waives notice of any arrangements or settlements in or out of court or in
connection with any receivership, liquidation, readjustment, assignment for the
benefit of creditors, or any proceeding under the Federal Bankruptcy Code, as
amended.  The undersigned further agrees that if any notification of intended
disposition of collateral or of any other act by you is required by law and a
specific time period is not stated therein, such notification, if mailed by
first class mail at least five (5) days before such disposition or act, postage
prepaid, addressed to the undersigned at the address shown below or any other
address of the undersigned appearing on your records, shall be deemed reasonable
and properly given.  The undersigned further agrees to pay to you, as attorney
fees, 15% of the sum of any indebtedness which shall become due to you by reason
of this agreement.


The liability hereunder may be considered by you either as a guaranty or
agreement of surety.  Any claim or demand may be made, or suit filed, against
the undersigned before taking any action with regard to any collateral or
security given to you by Obligor, the undersigned, or any other person and
before making any demand or filing any suit, or taking any other action against
Obligor, against any assignor of any of the Obligations, and whether or not you
shall have proceeded against any other guarantor/surety thereof.  Payment of any
sum or sums due to you hereunder will be made by you, and the undersigned
further agrees to indemnify you and hold you harmless from and against any
losses you may sustain and expenses you may incur as a result of any breach or
default by Obligor under any agreement with you.  The liability of the
undersigned shall be equal to the Obligations of Obligor from time to time as
herein described.  This guaranty is absolute, irrevocable, unconditional and
continuing, regardless of the validity, regularity, or enforceability of any of
the Obligations covered by this guaranty or the fact that a security interest or
lien or any collateral or security therefore may not be enforceable by you or
may otherwise be subject to equities or defenses or prior claims in favor of
others or may be invalid or defective in any way and for any reason, including
any action, or failure to act, on your part.  This guaranty shall remain in
force and effect, whether or not Obligor changes its status, ownership,
composition, personnel, name or location.
 
Fyodor Petrenko
_______
(initials)

 
 
Page 1

--------------------------------------------------------------------------------

 
This agreement shall bind the undersigned, its legal representatives, executors,
administrators, successors and assigns and shall inure to the benefit of you,
your successors and assigns as to all Obligations arising from transactions
having their inception prior to termination; provided, however, that termination
may be effected only by written notice by the undersigned to you by certified
mail of the intention of the undersigned to terminate this agreement and
provided further that such termination shall apply only as to Obligations
arising subsequent to the receipt  of such notice of termination.  Nothing
herein contained shall obligate you to grant credit to, or continue your
financing arrangements with Obligor.  This agreement shall bind and inure to the
benefit of the respective heirs, legal representatives, successors and assigns
of the undersigned, and to your successors and assigns.


The undersigned waives any provision of any homestead law and of any similar or
other legislation as now or hereafter enacted or amended, which among other
things, may extend the time for payment of, or impair any of the liability of
the undersigned hereunder and waives notice of: the creation of any of the
Obligations, notice of nonpayment or default by Obligor under any of the
Obligations or under any Agreement now or hereafter existing; notice of
presentment, demand, dishonor and protest; notice of acceptance of this guaranty
or the creation or extension or renewal of any Obligation of the Obligor to
which this agreement relates; and any other notices whatsoever; and agrees that
no modification of any of the Obligations (including the release of any of the
undersigned), or any collateral security given by Obligor shall affect, impair
or release the undersigned from any of the indebtedness then accrued or
thereafter to accrue under this agreement or any part hereof. The undersigned
agrees that no delay or failure on your part in the exercise of any right or
remedy shall preclude other or further exercises thereof or the exercise of any
other right or remedy.  Time is of the essence in this agreement.


Undersigned hereby subordinates any and all indebtedness of Obligor now or
hereafter owed to any undersigned to all indebtedness of Obligor to you, and
agrees with you that undersigned shall not demand or accept any payment of
principal or interest from Obligor, shall not claim any offset or other
reduction of undersigned's obligations hereunder because of any such
indebtedness and shall not take any action to obtain any of the security
described in and encumbered by the agreements and documents evidencing financing
arrangements between us; provided, however, that, if you so request, such
indebtedness shall be collected, enforced and received by undersigned as trustee
for you and be paid over to you on account  of the indebtedness of Obligor to
you, but without reducing or  affecting in any manner the liability of
undersigned under the other provisions of this agreement.


This agreement is irrevocable and shall continue in full force and effect until
the undersigned's Obligations are fully paid, performed and discharged and the
undersigned receives written notice from you of that fact.  The Obligations
shall not be considered fully paid, performed and discharged unless and until
all payments by Obligor to you are no longer subject to any right on the part of
any person whomsoever, including but not limited to Obligor, Obligor as a Debtor
in Possession and /or any Trustee in bankruptcy to set aside such payments, or
to seek to recoup the amount of such payments or any part thereof.  The
foregoing shall include, by way of example and not by way of limitation, all
rights to recover preferences voidable under Title 11 of the United States
Code.  In the event that any such payment by Obligor to you is set aside after
the making thereof, in whole or in part or settled without litigation to the
extent of such settlement, all of which is in the discretion of you, undersigned
shall be liable for the full amount you are required to pay plus cost, interest,
attorney's fees and any and all expenses which made or incurred in connection
therewith.


The undersigned hereby expressly waives, renounces, and agrees not to assert,
any right, claim or cause of action, including, without limitation, a claim for
reimbursement, subrogation, indemnification or otherwise, against the Obligor
arising out of or by reason of this instrument for the Obligations of the
undersigned, including without limitation, the payment or securing or purchasing
of any of the Obligations by the undersigned.  The waiver, renunciation and
agreement contained in the preceding sentence is for the benefit of you and also
for the benefit of the Obligor, who may assert the benefits thereof as a third
party beneficiary, and the undersigned may be released from such waiver,
renunciation and agreement only by the execution and delivery, by the Obligor
and use, of an instrument expressly releasing the undersigned therefrom.


This agreement is assignable by you, and any assignment of any Agreement, or any
transfer or assignment of any portions thereof, by you shall operate to vest in
any such assignee all rights and powers herein conferred upon and granted to
you.


If for any circumstances whatsoever fulfillment of any provisions of this
agreement, at the time such provision shall be due, shall involve transcending
the limit of validity presently prescribed by any applicable usury statute or
any other applicable law, with regard to obligations of like character and
amount, then ipso facto the obligations to be fulfilled shall be reduced to the
limit of such validity, so that in no event shall any exaction be possible under
this agreement that is in excess of the current limit of such validity, but such
obligation shall be fulfilled to the limit of such validity.  The provisions of
this paragraph shall control every other provision of this agreement.


This agreement is made subject to all the terms, conditions, agreements, or
stipulations contained in the agreements, deeds, notes, instruments and other
documents evidencing the Obligations hereby guaranteed, which are hereby
expressly incorporated herein, and the undersigned agrees that the terms,
conditions and provisions of any agreements, deeds, notes, instruments or other
documents which may be executed by the Obligor to evidence obligations in the
future shall simultaneously with their execution, become a part of this
agreement.


This agreement is executed under seal and shall be governed by, and construed
and enforced in accordance with the laws of the State of Georgia. Wherever
possible, each provision of this agreement shall be interpreted in such manner
as to be effective and valid under applicable law, but if any provision of this
agreement shall be prohibited by or invalid under applicable law, such provision
shall be ineffective to the extent of such prohibition or invalidity, without
invalidating the remainder of such provision or the remaining provisions of this
agreement.


This agreement embodies the whole agreement of the undersigned and may not be
modified except in writing, and no course of dealing between you and any of the
undersigned shall be effective to change or modify this agreement.  Your failure
to exercise any right hereunder shall not be construed as a waiver of the right
to exercise the same or any other right and at any other time and from time to
time thereafter, and such rights shall be considered as cumulative rather than
alternative.  No knowledge of any breach or other nonobservance by any of the
undersigned of the terms and provisions of this agreement shall constitute a
waiver thereof, nor a waiver of any obligations to be performed by the
undersigned hereunder.
 
Fyodor Petrenko
_______
(initials)

 
 
Page 2

--------------------------------------------------------------------------------

 
 
THE VALIDITY OF THIS AGREEMENT, AND ALL OTHER AGREEMENTS BETWEEN THE PARTIES,
THE CONSTRUCTION, INTERPRETATION, AND ENFORCEMENT AND THE RIGHTS OF THE
UNDERSIGNED AND YOU SHALL BE DETERMINED UNDER, GOVERNED BY AND CONSTRUED IN
ACCORDANCE WITH THE INTERNAL LAWS OF THE STATE OF GEORGIA, WITHOUT REGARD TO
PRINCIPLES OF CONFLICTS OF LAW. THE UNDERSIGNED HEREBY SUBMITS TO PERSONAL
JURISDICTION IN THE STATE OF GEORGIA FOR THE ENFORCEMENT OF THIS GUARANTY. THE
UNDERSIGNED AGREES THAT ALL ACTIONS OR PROCEEDINGS ARISING IN CONNECTION WITH
THIS AGREEMENT MAY BE TRIED AND LITIGATED ONLY IN THE STATE COURTS LOCATED IN
THE COUNTY OF COBB, STATE OF GEORGIA, THE FEDERAL COURTS WHOSE VENUE INCLUDES
THE COUNTY OF COBB, STATE OF GEORGIA, OR, AT YOUR SOLE OPTION OF, IN ANY OTHER
COURT IN WHICH YOU SHALL INITIATE LEGAL OR EQUITABLE PROCEEDINGS AND WHICH HAS
SUBJECT MATTER JURISDICTION OVER THE MATTER IN CONTROVERSY.  EACH OF THE
UNDERSIGNED WAIVES, TO THE EXTENT PERMITTED UNDER APPLICABLE LAW, ANY RIGHT
UNDERSIGNED MAY HAVE TO ASSERT THE DOCTRINE OF "FORUM NON CONVENIENS" OR TO
OBJECT TO VENUE TO THE EXTENT ANY PROCEEDING IS BROUGHT IN ACCORDANCE WITH THIS
PARAGRAPH. AND EACH OF THE UNDERSIGNED DOES HEREWITH SUBMIT TO THE JURISDICTION
OF   SAID COURTS.  Undersigned acknowledges that you have been induced and enter
into this Agreement by, among other things, the provisions of this paragraph.


IN WITNESS WHEREOF, the undersigned has signed and sealed this agreement, this
24th day of May, 2011.
 

   
GUARANTOR:
         
Fyodor Petrenko
     
WITNESS/ Notary
  Signature:
/s/ Fyodor Petrenko
   
Address:
2745 Bankers Industrial Drive
     
Atlanta, Georgia  30360




   
My commission expires:__________________
     
 [SEAL]
 

 
Fyodor Petrenko
_______
(initials)

 
 
Page 3

--------------------------------------------------------------------------------

 
 